Dykman, J.
This action was commenced to procure the nullification and cancellation of a deed made by the plaintiff to the defendant Elizabeth Finken, and have the deed from Elizabeth Finken to Lizzie Haviland adjudged to have been taken subject to all the equities existing between the plaintiff and Elizabeth Finken. The plaintiff’s claim to relief was based upon the fraud of the defendant Elizabeth Finken, exerted in the procurement of a deed of conveyance of all her right, title, and inten st in and to the property and estate of her sister, Treno Jung, deceased. The facts and circumstances constituting the fraud upon which the plaintiff relies for relief are set out fully in the complaint, and, after a trial at the special term, the facts were found by the trial jmlge substantially in accordance with the allegations in the complaint. Two of the defendants have appealed from the judgment entered up. *969on the findings of the judge, and also from an order denying a motion for a new trial upon a case; but the appeal is entirely destitute of merit. The testimony introduced by the plaintiff upon the trial made a plain case of fraud and overreaching, and it was entirely unanswered. The findings of the trial judge are strongly in favor of the plaintiff, and they could not well have been otherwise, without a disregard of convincing testimony and circumstances; the most material and satisfactory of which stands undisputed. The judgment and order appealed from should be affirmed, with costs. All concur.